DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation 0.75                     
                        ≤
                    
                 K/H                     
                        ≤
                    
                 1.25, and the claim also recites the airflow is deflected into an axial flow passage and then (i.e. subsequently) conveyed to the outlet guide vane device (effectively equivalent to K/H < 1.0) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 1, the limitation of “the outflow angle” is generally unclear.  Specifically, the outflow angle is not clearly defined, for instance by structural relation or by function and does not have an accepted use in the art.  The examiner will therefore interpret the term as encompassing any angle of flow which is reasonably likely to occur at a radial outer edge of the impeller.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-9 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2012/0020778 to Ruck in view of 2012/0039731 to Sadi et al. (Sadi).
Regarding claim 1, as best understood by the examiner, Ruck teaches a diagonal fan (10) comprising an electric motor (54), a housing (14, 16, 18), and a diagonal impeller (12), which is accommodated within the housing and is driven via the electric motor, the diagonal flow thereof generated during operation being deflected in an axial flow direction by an inner wall of the housing, wherein an outlet guide vane device (14) with a plurality of guide vanes (50), which are distributed in the circumferential direction, is arranged adjacently to the diagonal impeller in the axial flow direction, the outlet guide vane device homogenizing an airflow generated by the diagonal impeller, wherein the guide vanes have a radial extension from a hub region (32) of the outlet guide vane device to the housing, and wherein an outflow angle (e.g. as shown below) of the diagonal impeller extends such that airflow strikes the inner wall of the housing at an axial distance K from the diagonal impeller, and the outlet guide vane device is arranged at an axial distance H to the diagonal impeller such that the range of  0.75 <= K/H <= 1.25 is satisfied (either by intersection of the housing wall, leading edge of the guide vane and outflow angle wherein K=H or by establishing a range of flow angles which wholly encompasses the claimed range.  In addition, the examiner notes that, inasmuch as the fan of Ruck operates on air at approximately atmospheric pressure, the airflow can be considered to strike all surfaces of the fan in the form of exerted pressure.  Ruck does not teach that the outlet guide vanes are formed as a single part with the housing.  Sadi teaches another fan generally, and particularly teaches that outlet guide vanes (1.3), among other elements, are integrated fixedly into a housing (1) and that this configuration is advantageously compact (paragraph 5).  Sadi teaches that the screen is fixed to the housing (1) such that the housing becomes a single part (paragraph 31).  Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide the outlet guide vanes of Ruck integrally with the housing and to provide a grill as taught by Sadi.  Those of ordinary skill would further have appreciated that such a combination would advantageously adapt the fan of Ruck to other applications.  Additionally, the examiner notes that it has been held that merely making elements integral is not a patentable distinction (see MPEP 2144.04).  

    PNG
    media_image1.png
    466
    299
    media_image1.png
    Greyscale

Regarding claim 2, Sadi teaches a protective grille (3) which has less than half the axial extent of the outlet guide vanes (1.3), as illustrated in Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art to use a grille as taught by Sadi in the fan of Ruck for protection of users and the fan.
Sadi teaches a protective grille (3) which has less than half the axial extent of the outlet guide vanes (1.3), as illustrated in Fig. 1.  Therefore, it would have been obvious to one of ordinary skill in the art to use a grille as taught by Sadi in the fan of Ruck for protection of users and the fan.
Regarding claim 5, Sadi teaches a plurality of coaxial annular webs (see Fig. 2).
Regarding claim 6, Sadi teaches that the annular webs (3) are formed to axially protrude in the region of the guide vanes as relates to a leading edge as well as the rest of the vane.  The examiner notes that the protrusion is not meaningfully coupled to the leading edge of the vane, as the protrusion takes place in “the region of the guide vanes”.
Regarding claims 7 and 8, Ruck teaches that the guide vanes are curved and profiled in axial cross section to curve three-dimensionally (paragraph 45).
Regarding claim 9, Sadi teaches that the grille is provided immediately axially adjacent to the guide vanes, at least centrally, and therefore can be considered to merge directly therein.
Regarding claim 10, Ruck teaches that a maximum outer diameter of the hub region (32) is greater than a maximum inner diameter of the impeller hub (30) such that the hub region covers the impeller hub.
Regarding claim 11, Ruck teaches a motor mount (58) in the hub region.
Regarding claims 12 and 13, Ruck teaches a slinger ring (36) which encloses the impeller blades and establishes the outflow angle.
Regarding claim 14, Ruck does not teach an external rotor motor.  Sadi teaches that such motors are useful for driving fans (paragraph 5).  Therefore, one of ordinary skill in the art to provide the motor of Ruck in the form of an external rotor motor as taught by Sadi in order to drive the fan thereof.
Regarding claim 15, Ruck teaches an inlet nozzle (38) which extends into the slinger ring (see Fig. 1).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruck in view of Sadi as applied to claim 1 above, and further in view of US PGPub 2017/0284413 to Kim et al. (Kim).
Regarding claim 16, the previously applied references teach the limitations of claim 1 from which claim 16 depends, and further teach curved (i.e. arc-shaped in at least some portion for at least one radius of curvature, see paragraph 45) but do not teach guide vanes extending through a protective grille.  Kim teaches another diffuser (130, 140) generally and particularly teaches that a guide vane (130) which extends through a protective grille (140) is used to reduce noise and vortex formation in the diffuser (paragraphs 53 and 56).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the diffuser vanes of Ruck to extend through the protective grill of Sadi in order to reduce noise and vortex formation therein. 

Response to Arguments
Applicant's arguments filed 4 October 2022 have been fully considered but they are not persuasive.
With respect to definiteness, the applicant argues that the specification makes clear the meaning of the “outflow angle”, the examiner is not persuaded.  First, there is no passage in the specification which defines the term in such a way that one of skill is placed on notice that the definition extends into the claim.  Second, there are several definitions of the term, some of which overlap with the terminology used in the claims, e.g. page 6 of the specification: “the outflow angle is essentially determined by the slinger ring”.  As these definitions are different in scope than the invention of claim 1 (which does not include the slinger ring, for instance), it is manifestly not clear that such definitions apply in the claims.  Accordingly, the claimed invention is indefinite in this respect.  
Furthermore, with respect to the ranges, the claimed invention still claims two overlapping but distinct ranges, namely of K/H between 0.75 and 1.25 and of less than 1.0 (arising from the “deflected into… and then conveyed to the outlet guide vane device” language).  As the applicant has neither amended the language of the claim nor otherwise addressed this rejection in the response, the rejection is maintained.
With respect to the argument that Ruck does not teach airflow impacting at a point within the specified range of K/H, the examiner disagrees.  First, inasmuch as the claim recites that the airflow strikes the housing (i.e. rather than the imaginary extension of the outflow angle or slinger ring angle), any location of the casing will satisfy this limitation due to the property of gases that they expand to fill their container.  That is, the air moved by the fan of Ruck exerts pressure on all internal portions of the case, thus necessarily including the claimed range of axial positions.  Second, even assuming that the airflow had a definite edge as defined by the slinger ring angle, Ruck teaches that the final angle of his slinger ring is aimed directly at the outermost point of the leading edge of the outlet guide vane.  The examiner finds no evidence or argument of record which indicates that this structure does not essentially constitute an apparatus in which the ratio K/H is 1.0 or approximately such and therefore within the claimed range.
With respect the argument regarding deflection of flow, the applicant states “Ruck… clearly describes that the flow which leaves the diagonal impeller 12 in a helical, diagonal direction is deflected into an axial direction by means of the outlet guide vanes… and not by a housing of the pump” (Remarks, page 6).  To the extent that applicant’s argument implies that the flow of the claimed invention is required to be made parallel to the axis of rotation, that is, purely axial, solely by the casing, such a limitation is not enabled by the applicant’s disclosure.  There is no mechanism disclosed for entirely dissipating the angular momentum of the airflow in the claimed apparatus to a purely axial direction, other than the outlet guide vanes claimed.  To suggest that such dissipation or redirection occurs without providing a mechanism for accomplishing it fails to inform one of ordinary skill in the art how to achieve the claimed invention.  As such, the examiner interprets the claim as requiring dissipation or redirection of the radial component of the flow, a feature which is inherent in the structure disclosed by Ruck.  
With respect to the possible absence of cover plate 36 as disclosed by Ruck, this teaching is in the alternative to the explicitly disclosed cover and the applicant is reminded that the provision of alternatives to a feature is not a teaching away from that feature.  Regarding the configuration of the cover to accomplish the redirection of flow claimed, this limitation is discussed at length above.
With respect to Sadi, the examiner does not agree with the characterization of the proposed combination being a change in operating principle.  The examiner proposed a change in application of the fan to an application similar to that taught by Sadi, and the inclusion of the grill of Sadi as part of an adaptation process which falls well within the purview of one of ordinary skill in the art.  
Further, regarding the single piece limitation, the examiner has noted that the assembly of Ruck as modified in view of Sadi is assembled together into a unit which can be operatively or manually considered to constitute a single piece.  Applicant’s arguments do not address this interpretation, and as such fail to point out any actual error in the rejection.
Finally, the arguments regarding claim 16 are moot in view of the new reference to Kim.
In view of the above, the examiner maintains that the claimed invention is obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP E STIMPERT whose telephone number is (571)270-1890. The examiner can normally be reached Monday-Friday, 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP E STIMPERT/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        5 November 2022